DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a high concentration protein product generated by processing a biomass comprising a microcrop of Lemna or Wolffia aquatic species, does not reasonably provide enablement for the same high concentration protein product being processed from a biomass comprising any generic kind of microcrop.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims for the following reasons.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP § 2164.01(a) and § 2164.04.
These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and

Upon applying this test to claims 19-28, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 19-28 read on using an unspecified microcrop whose scope includes any number of microcrops from plants, bacteria or fungi, while the specification discloses only aquatic species of Lemna or Wolffia.
	(b) There is no direction or guidance presented for using other microcrops other than the above disclosed aquatic species. To the extent that Applicant’s product by process claims produce a significantly different product than what is taught in the art, it would seem that such a method may not work with any unspecified microcrop without undue experimentation, and Applicant only discloses using the above aquatic species to produce the claimed high concentration protein product comprising both the claimed amounts of protein and fiber.
	(c) There is an absence of working examples concerning using any other microcrops for producing the claimed high concentration protein product comprising both the claimed amounts of protein and fiber.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 19-28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 22, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (USPA 2012/0110901), previously made of record, in view of Goopy et al. (2003).

Regarding the claimed PDCAAS, since Olivier teaches using the same type of biomass and microcrop and teaches a protein content in the dried meal as claimed, the Lemna and Wolffia, also including duckweed, and teaches that one of the significant attributes of duckweed is its ability to be used as a source of proteinaceous food with a favorable profile of important amino acids (see Table 2, Page 298, Column 1, Paragraph 4). Therefore, one of ordinary skill in the art would have reasonably expected that a dried bio-crude having protein sourced from the above aquatic species would have a PDCAAS of at least 0.90 as claimed, absent any evidence to the contrary.
Regarding the claimed method steps, it is noted that Applicants' Claims are written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding the above discussed claims and specifically claimed process limitations, since the product shown by this reference is a high protein concentrate product having the claimed protein content and sourced from the same biomass comprising the claimed microcrop, the product is met. Therefore, the claimed product in terms of its method .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (USPA 2012/0110901) in view of Goopy et al. (2003), and further in view of Zhitong et al. (CN 101116986), previously made of record.
Olivier teaches of drying the wet bio-crude to form a dried bio-crude into a meal, having a protein content as claimed, therefore meeting the limitation of the high concentration protein product, as set forth above. It is submitted that a meal can be seen as similar to a flour, but in the alternative, where Olivier does not specifically teach milling at least one of the flake or granule to form a protein concentrate flour, Zhitong teaches a dry powder of aquatic plants with high protein content that can be used as a plant protein substitute, where the process of producing the powder is economic and has stable quality and maintains its high nutritional value (Page 1, Paragraphs 1 and 7 of machine translation), previously made of record. Zhitong teaches a wet filter cake is dried and a dry powder of the aquatic plant is obtained (Page 2, Paragraphs 1-4). The limitation of a “flour” is deemed to be met by the teaching of a dried powder, and the limitation of “milling” to provide the flour is seen as a product by process term. Applicants' Claim 21 is written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding Claim 21, since the product shown by this reference is a powder or flour, the product is met. 
.

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (USPA 2012/0110901) in view of Goopy et al. (2003), and further in view of Katzke et al (USPA2010/0028505), previously made of record.
Regarding Claims 23 and 27, Olivier teaches as above but is silent to the high-protein concentrate product having a process polyphenol content less than 1.75mg/100g, which reads on a high-protein concentrate product with polyphenols removed.
However, Katzke teaches that liquid products such as beverages may require removal of haze forming products such as polyphenols (tannins) e.g. to improve storage life and product quality (Paragraph 3) and teaches that this can be achieved commonly in the art with ion exchange resins (Paragraph 5), but that selective removal of tannins (e.g. without affecting proteins) may be sufficient to reduce haze and may be accomplished with simpler hydrophobic surfaces (Paragraphs 6 and 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Olivier's taught process to teach a step of 
removing unnecessary components and thereby improving the storage life of the protein product.

Response to Arguments
Applicant’s arguments filed 4/28/2021 have been fully considered and is persuasive to warrant a modification of the Examiner’s prior art rejection. Applicant’s affidavit filed 3/29/2021 was carefully considered and was also persuasive to warrant a modification of the Examiner’s prior art rejection. Applicant’s arguments and the declaration discuss the two products essentially taught by Olivier made from processing of the Lemna microcrop, namely the high protein concentrate and the wet bio-crude that is then dried into a meal. Both the arguments and the declaration focus on the protein-rich liquid stream leading to the high protein concentrate and the carbohydrate-rich solid stream leading to the wet bio-crude material. However, neither Applicant nor the declaration addressed the composition of the bio-crude as taught by Olivier. As set forth in the above rejection, Olivier discusses the wet bio-crude that can be dried and processed into a meal having a fiber content of 1-50% and a protein content of 1-50% by weight, along with low levels of ash and other components. Since the dry bio-crude has protein that also comes from the processed Lemna biomass, why wouldn’t this protein also possess the claimed PDCAAS as in the high protein concentrate by-product? This point should be specifically addressed by Applicant. In addition, as set forth above, Applicant’s claims a product by process claims and a dried product processed from a microcrop biomass possessing the claimed protein and fiber content and PDCAAS is required. The Examiner has set forth a case that such a product is reasonably taught by Olivier and the secondary reference, and the burden is shifted to Applicant to show otherwise. Applicant repeatedly discusses the carbohydrate-rich biocrude of Olivier but fails to address the high protein content that is within the scope of Olivier as being included in the biocrude, along with up to 50% fiber. Applicant refers to the biocrude as being derived from plant material as compared to the protein-rich juice but as stated above, Olivier teaches the biocrude can also have high levels of protein, so the Examiner wonders how it is different from Applicant’s claimed product. On Page 13 of the arguments, Applicant stated “the biocrude of Olivier would not have a PDCAAS score as claimed as it was derived from the solid phase stream and not the protein rich juice stream, but how is that reconciled with the high protein content it can have? In light of the above, the Examiner has set forth a non-final rejection and is deemed proper at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/20/21